                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JUSTIN CHRISTOPHER,

       Plaintiff,                                    Case No. 18-cv-12952
                                                     Hon. Matthew F. Leitman
v.

CITY OF MADISON HEIGHTS, et al.,

     Defendants.
________________________________________________________________/

     ORDER TO ATTEND SETTLEMENT CONFERENCE AND
 REQUIREMENTS FOR SUBMISSION OF SETTLEMENT STATEMENT

       The parties are hereby advised that a settlement conference will be held in the

United States Courthouse, 600 Church Street, Flint, MI 48502, Courtroom 127,

before the Honorable Matthew F. Leitman on Wednesday, May 22, 2019, at 1:00

p.m.

       The following person(s) and entities must personally attend the settlement

conference: (i) trial counsel for each party; (ii) all parties who are natural persons;

(iii) a representative with full and final settlement authority on behalf of each party

that is not a natural person; (iv) a representative with full and final settlement

authority on behalf of each insurance carrier that has undertaken the prosecution or

defense of the case and/or has contractually reserved to itself the right to settle the

action; and (v) a representative authorized to act on behalf of each party that is a

governmental entity. This mandatory personal attendance policy is not satisfied by
                                          1
trial counsel professing to have full and final settlement authority on behalf of his or

her client or by the entity with settlement authority being available by telephone.

      By not later than 3:00 p.m. on Monday, May 20, 2019, each party shall

have delivered to the Court’s chambers either by fax (810-341-9765), or email to the

Case Manager (Holly_Monda@mied.uscourts.gov), a confidential Settlement

Statement. Do not file, docket, or serve this statement. The Settlement Statement

is for the Court’s exclusive use in preparing for and conducting the settlement

conference.

      The Settlement Statement shall (1) recite the key facts and law, (2) discuss the

strengths and weaknesses of each party’s case, (3) discuss the parties’ position on

settlement, (4) detail litigation expenses to date and going forward through trial; and

(5) describe the settlement efforts to date. To aid in the settlement process, the Court

expects the parties to exchange settlement demands prior to the conference. The

Settlement Statement shall not exceed seven (7) pages. The parties are directed to

be candid in their statements and to provide the Court with sufficient detail to

analyze the critical factual and legal issues in the case.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: May 16, 2019


                                           2
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 16, 2019, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
